Exhibit 10.2

 

EXECUTION VERSION

 

NORTHWEST BIOTHERAPEUTICS, INC.

 

PLACEMENT AGENT AGREEMENT

 

August 8, 2013

Oppenheimer & Co. Inc.

85 Broad Street

New York, NY 10004

 

Ladies and Gentlemen:

 

1.           Introduction. Northwest Biotherapeutics, Inc. a Delaware
corporation (the “Company”), proposes to issue and sell to the purchasers,
pursuant to the terms of this Placement Agent Agreement (this “Agreement”) and
the Securities Purchase Agreement in the form of Exhibit A attached hereto (the
“Subscription Agreement”) entered into with the purchasers identified therein
(each a “Purchaser” and collectively, the “Purchasers”), an aggregate of
$15,000,000 worth of Units (the “Units”) with each Unit consisting of Common
Stock, Long Term Warrants and Over-Allotment Warrants as set forth in the
Subscription Agreement. The Company hereby confirms its agreement with
Oppenheimer & Co. Inc. (“the “Placement Agent”) to act as Placement Agent in
accordance with the terms and conditions hereof. Capitalized terms used herein,
but not otherwise defined herein, shall have their respective meanings as set
forth in the Subscription Agreement.

 

2.           Agreement to Act as Placement agent; Placement of Securities. On
the basis of the representations, warranties and agreements of the Company
herein contained, and subject to all the terms and conditions of this Agreement:

 

2.1           The Company has authorized and hereby acknowledges that the
Placement Agent has acted as its exclusive agent to solicit offers for the
purchase of all or part of the Units from the Company in connection with the
proposed offering of the Units (the “Offering”). Until the Closing Date (as
defined in Section 4 hereof) or earlier upon the termination of this Agreement
pursuant to Section 9, the Company shall not, without the prior written consent
of the Placement Agent, solicit or accept offers to purchase Units otherwise
than through the Placement Agent.

 

2.2           The Company hereby acknowledges that the Placement Agent, as agent
of the Company, used its best efforts to solicit offers to purchase the Units
from the Company on the terms and subject to the conditions set forth in the
Prospectus Supplement. The Placement Agent shall use commercially reasonable
efforts to assist the Company in obtaining performance by each Purchaser whose
offer to purchase Units was solicited by the Placement Agent and accepted by the
Company. Under no circumstances will the Placement Agent be obligated to
underwrite or purchase any Units for its own account and, in soliciting
purchases of Units, the Placement Agent acted solely as the Company’s agent and
not as principal. Notwithstanding the foregoing and except as otherwise provided
in Section 2.3, it is understood and agreed that the Placement Agent (or its
affiliates) may, solely at its discretion and without any obligation to do so,
purchase Units as principal.

 

 

 

 

2.3           Subject to the provisions of this Section 2, offers for the
purchase of Units were solicited by the Placement Agent as agent for the Company
at such times and in such amounts as the Placement Agent deemed advisable. The
Placement Agent shall communicate to the Company, orally or in writing, each
offer to purchase Units received by it as agent of the Company. The Company
shall have the sole right to accept offers to purchase the Units and may reject
any such offer, in whole or in part.

 

2.4           As compensation for services rendered, on the Closing Date (as
defined in Section 4 hereof), the Company shall pay to the Placement Agent by
wire transfer of immediately available funds to an account or accounts
designated by the Placement Agent, an aggregate amount equal to six and one-half
percent (6.5%) of the gross proceeds received by the Company from the sale of
the Units on such Closing Date (the “Placement Fee”).

 

2.5           No Units which the Company has agreed to sell pursuant to this
Agreement and the Subscription Agreement shall be deemed to have been purchased
and paid for, or sold by the Company, until such Units shall have been delivered
to the Purchaser thereof against payment by such Purchaser. If the Company shall
default in its obligations to deliver Units to a Purchaser whose offer it has
accepted, the Company shall indemnify and hold the Placement Agent harmless
against any loss, claim, damage or expense arising from or as a result of such
default by the Company in accordance with the procedures set forth in Section
8(a) herein.

 

3.           Representations and Warranties of the Company. The representations
and warranties of the Company in the Subscription Agreement, as qualified, are
hereby incorporated herein by reference and such representations and warranties
are deemed to be made to the Placement Agent.

 

4.           The Closing. The time and date of closing and delivery of the
documents required to be delivered to the Placement Agent shall be as set forth
in the Subscription Agreement (the “Closing Date”).

 

5.           Omitted.

 

 

 

 

6.           Payment of Expenses. The Company agrees to pay, or reimburse if
paid by the Placement Agent, whether or not the transactions contemplated hereby
are consummated or this Agreement is terminated: (a) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Units to the
Purchasers and any taxes payable in that connection; (b) the costs incident to
the Registration of the Units under the Securities Act of 1933, as amended (the
“Securities Act”); (c) the costs incident to the preparation, printing and
distribution of the Registration Statement, the Prospectus and the Prospectus
Supplement, any amendments, supplements and exhibits thereto or any document
incorporated by reference therein and the costs of printing, reproducing and
distributing any transaction document by mail, facsimile or other means of
communications; (d) the fees and expenses (including related fees and expenses
of counsel for the Placement Agent) incurred in connection with securing any
required review by the Financial Industry Regulatory Authority, Inc. (“FINRA”)
of the terms of the sale of the Units and any filings made with FINRA; (e) any
applicable listing, quotation or other fees; (f) the fees and expenses
(including related reasonable, documented fees and expenses of counsel to the
Placement Agent) of qualifying the Units under the securities laws of the
several jurisdictions and of preparing, printing and distributing wrappers, Blue
Sky Memoranda and Legal Investment Surveys; (g) the cost of preparing and
printing stock certificates; (h) all fees and expenses of the registrar and
transfer agent of the Units, (i) all reasonable out-of-pocket costs and expenses
incident to the Offering and the performance of the obligations of the Placement
Agent under this Agreement (including, without limitation, the fees and expenses
of counsel to the Placement Agent), and (j) all other costs and expenses
incident to the offering of the Units or the performance of the obligations of
the Company under this Agreement (including, without limitation, the fees and
expenses of the Company’s counsel and the Company’s independent accountants and
the travel and the other reasonable, documented expenses incurred by Company and
the Placement Agent’s personnel in connection with any “road show” including,
without limitation, any expenses advanced by the Placement Agent on the
Company’s behalf (which will be promptly reimbursed); provided, however, (A)
except as otherwise provided in this Section 6 and in Sections 8 and 10, the
Placement Agent shall pay their own costs and expenses and (B) the total
expenses to be reimbursed to or paid on behalf of the Placement Agent will not
exceed (without the prior consent of the Company such consent shall not be
unreasonably withheld), (i) $40,000 if the Offering is not consummated and (ii)
$100,000 if the Offering is consummated.

 

7.           Omitted.

 

 

 

 

8.           Indemnification and Contribution.

 

(a)          The Company shall indemnify and hold harmless the Placement Agent,
its affiliates and each of its directors, officers, members, employees,
representatives and agents and each person, if any, who controls the Placement
Agent within the meaning of Section 15 of the Securities Act of or Section 20 of
the Exchange Act (collectively the “Placement Agent Indemnified Parties,” and
each a “Placement Agent Indemnified Party”) against any loss, claim, damage,
expense or liability whatsoever (or any action, investigation or proceeding in
respect thereof), joint or several, to which such Placement Agent Indemnified
Party may become subject, under the Securities Act or otherwise, insofar as such
loss, claim, damage, expense, liability, action, investigation or proceeding
arises out of or is based upon (A) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus, any issuer
free writing prospectus, any “issuer information” filed or required to be filed
pursuant to Rule 433(d) of the Securities Act, and published rules and
regulations thereunder (the “Rules and Regulations”), any Registration
Statement, Prospectus or the Prospectus Supplement, or in any amendment or
supplement thereto or document incorporated by reference therein, or (B) the
omission or alleged omission to state in any preliminary prospectus, any issuer
free writing prospectus, any “issuer information” filed or required to be filed
pursuant to Rule 433(d) of the Rules and Regulations, any Registration
Statement, Prospectus or the Prospectus Supplement, or in any amendment or
supplement thereto or document incorporated by reference therein, a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or (C) any breach of the representations and warranties of the
Company contained herein or failure of the Company to perform its obligations
hereunder or pursuant to any law, any act or failure to act, or any alleged act
or failure to act, by the Placement Agent in connection with, or relating in any
manner to, the Units or the Offering, and which is included as part of or
referred to in any loss, claim, damage, expense, liability, action,
investigation or proceeding arising out of or based upon matters covered by
subclause (A), (B) or (C) above of this Section 8(a) (provided that the Company
shall not be liable in the case of any matter covered by this subclause (C) to
the extent that it is determined in a final judgment by a court of competent
jurisdiction that such loss, claim, damage, expense or liability resulted
directly from any such act, or failure to act, undertaken or omitted to be taken
by the Placement Agent through its gross negligence or willful misconduct), and
shall reimburse the Placement Agent Indemnified Party promptly upon demand for
any legal fees or other expenses reasonably incurred by that Placement Agent
Indemnified Party in connection with investigating, or preparing to defend, or
defending against, or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding, as such fees and expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage, expense or liability
arises out of or is based upon an untrue statement or alleged untrue statement
in, or omission or alleged omission from any preliminary prospectus, any
Registration Statement, Prospectus or the Prospectus Supplement, or any such
amendment or supplement thereto, or any issuer free writing prospectus made in
reliance upon and in conformity with written information furnished to the
Company by the Placement Agent specifically for use therein, which information
the parties hereto agree is limited to the Placement Agent’s Information (as
defined in Section 17). This indemnity agreement is not exclusive and will be in
addition to any liability, which the Company might otherwise have and shall not
limit any rights or remedies which may otherwise be available at law or in
equity to each Placement Agent Indemnified Party.

 

 

 

 

(b)          The Placement Agent shall indemnify and hold harmless the Company
and its directors, its officers who signed the Registration Statement and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively the “Company
Indemnified Parties” and each a “Company Indemnified Party”) against any loss,
claim, damage, expense or liability whatsoever (or any action, investigation or
proceeding in respect thereof), joint or several, to which such Company
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, expense, liability, action, investigation
or proceeding arises out of or is based upon (i) any untrue statement or alleged
untrue statement of a material fact contained in any preliminary prospectus, any
issuer free writing prospectus, any “issuer information” filed or required to be
filed pursuant to Rule 433(d) of the Rules and Regulations, any Registration
Statement, Prospectus or the Prospectus Supplement, or in any amendment or
supplement thereto, or (ii) the omission or alleged omission to state in any
preliminary prospectus, any issuer free writing prospectus, any “issuer
information” filed or required to be filed pursuant to Rule 433(d) of the Rules
and Regulations, any Registration Statement, Prospectus or the Prospectus
Supplement, or in any amendment or supplement thereto, a material fact required
to be stated therein or necessary to make the statements therein not misleading,
but in each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by the Placement
Agent specifically for use therein, which information the parties hereto agree
is limited to the Placement Agent’s Information as defined in Section 17, and
shall reimburse the Company for any documented legal fees or other expenses
reasonably incurred by such party in connection with investigating or preparing
to defend or defending against or appearing as third party witness in connection
with any such loss, claim, damage, liability, action, investigation or
proceeding, as such fees and expenses are incurred. Notwithstanding the
provisions of this Section 8(b), in no event shall any indemnity by the
Placement Agent under this Section 8(b) exceed the total compensation received
by the Placement Agent in accordance with Section 2.4.

 

 

 

 

(c)          Promptly after receipt by an indemnified party under this Section 8
of notice of the commencement of any action, the indemnified party shall, if a
claim in respect thereof is to be made against an indemnifying party under this
Section 8, notify such indemnifying party in writing of the commencement of that
action; provided, however, that the failure to notify the indemnifying party
shall not relieve it from any liability which it may have under this Section 8
except to the extent it has been materially prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve it from any liability which it may have to an indemnified party
otherwise than under this Section 8. If any such action shall be brought against
an indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party (which counsel shall not, except with the written consent of
the indemnified party, be counsel to the indemnifying party). After notice from
the indemnifying party to the indemnified party of its election to assume the
defense of such action, except as provided herein, the indemnifying party shall
not be liable to the indemnified party under Section 8 for any legal or other
expenses subsequently incurred by the indemnified party in connection with the
defense of such action other than reasonable costs of investigation; provided,
however, that any indemnified party shall have the right to employ separate
counsel in any such action and to participate in the defense of such action but
the fees and expenses of such counsel (other than reasonable costs of
investigation) shall be at the expense of such indemnified party unless (i) the
employment thereof has been specifically authorized in writing by the Company in
the case of a claim for indemnification under Section 8(a) or Section 2.5 or the
Placement Agent in the case of a claim for indemnification under Section 8(b),
(ii) such indemnified party shall have been advised by its counsel that there
may be one or more legal defenses available to it which are different from or
additional to those available to the indemnifying party, or (iii) the
indemnifying party has failed to assume the defense of such action and employ
counsel reasonably satisfactory to the indemnified party within a reasonable
period of time after notice of the commencement of the action or the
indemnifying party does not diligently defend the action after assumption of the
defense, in which case, if such indemnified party notifies the indemnifying
party in writing that it elects to employ separate counsel at the expense of the
indemnifying party, the indemnifying party shall not have the right to assume
the defense of (or, in the case of a failure to diligently defend the action
after assumption of the defense, to continue to defend) such action on behalf of
such indemnified party and the indemnifying party shall be responsible for legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense of such action; provided, however, that the indemnifying party
shall not, in connection with any one such action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties (in addition to any local counsel), which firm shall be
designated in writing by the Placement Agent if the indemnified parties under
this Section 8 consist of any Placement Agent Indemnified Party or by the
Company if the indemnified parties under this Section 8 consist of any Company
Indemnified Parties. Subject to this Section 8(c), the amount payable by an
indemnifying party under Section 8 shall include, but not be limited to, (x)
reasonable legal fees and expenses of counsel to the indemnified party and any
other expenses in investigating, or preparing to defend or defending against, or
appearing as a third party witness in respect of, or otherwise incurred in
connection with, any action, investigation, proceeding or claim, and (y) all
amounts paid in settlement of any of the foregoing. No indemnifying party shall,
without the prior written consent of the indemnified parties, settle or
compromise or consent to the entry of judgment with respect to any pending or
threatened action or any claim whatsoever, in respect of which indemnification
or contribution could be sought under this Section 8 (whether or not the
indemnified parties are actual or potential parties thereto), unless such
settlement, compromise or consent (i) includes an unconditional release of each
indemnified party in form and substance reasonably satisfactory to such
indemnified party from all liability arising out of such action or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party. Subject to the
provisions of the following sentence, no indemnifying party shall be liable for
settlement of any pending or threatened action or any claim whatsoever that is
effected without its written consent (which consent shall not be unreasonably
withheld or delayed), but if settled with its written consent, if its consent
has been unreasonably withheld or delayed or if there be a judgment for the
plaintiff in any such matter, the indemnifying party agrees to indemnify and
hold harmless any indemnified party from and against any loss or liability by
reason of such settlement or judgment. In addition, if at any time an
indemnified party shall have requested that an indemnifying party reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated
herein effected without its written consent if (i) such settlement is entered
into more than forty-five (45) days after receipt by such indemnifying party of
the request for reimbursement, (ii) such indemnifying party shall have received
notice of the terms of such settlement at least thirty (30) days prior to such
settlement being entered into and (iii) such indemnifying party shall not have
reimbursed such indemnified party in accordance with such request prior to the
date of such settlement.

 

 

 

 

(d)          If the indemnification provided for in this Section 8 is
unavailable or insufficient to hold harmless an indemnified party under Section
8(a) or Section 8(b), then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid, payable or
otherwise incurred by such indemnified party as a result of such loss, claim,
damage, expense or liability (or any action, investigation or proceeding in
respect thereof), as incurred, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Company on the one hand and the
Placement Agent on the other hand from the offering of the Units, or (ii) if the
allocation provided by clause (i) of this Section 8(d) is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) of this Section 8(d) but also the
relative fault of the Company on the one hand and the Placement Agent on the
other with respect to the statements, omissions, acts or failures to act which
resulted in such loss, claim, damage, expense or liability (or any action,
investigation or proceeding in respect thereof) as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Placement Agent on the other with respect to such offering
shall be deemed to be in the same proportion as the total net proceeds from the
offering of the Units purchased under this Agreement (before deducting expenses)
received by the Company bear to the total Placement Fee received by the
Placement Agent in connection with the Offering, in each case as set forth in
the table on the cover page of the Prospectus Supplement. The relative fault of
the Company on the one hand and the Placement Agent on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company on the one hand
or the Placement Agent on the other, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such untrue statement, omission, act or failure to act; provided that the
parties hereto agree that the written information furnished to the Company by
the Placement Agent for use in any preliminary prospectus, Registration
Statement, Prospectus or the Prospectus Supplement, or in any amendment or
supplement thereto, consists solely of the Placement Agent’s Information as
defined in Section 17. The Company and the Placement Agent agree that it would
not be just and equitable if contributions pursuant to this Section 8(d) were to
be determined by pro rata allocation or by any other method of allocation that
does not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage, expense, liability, action, investigation or proceeding referred to
above in this Section 8(d) shall be deemed to include, for purposes of this
Section 8(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating, preparing to defend or
defending against or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding. Notwithstanding the provisions
of this Section 8(d), the Placement Agent shall not be required to contribute
any amount in excess of the total compensation received by the Placement Agent
in accordance with Section 2.4 less the amount of any damages which the
Placement Agent has otherwise paid or become liable to pay by reason of any
untrue or alleged untrue statement, omission or alleged omission, act or alleged
act or failure to act or alleged failure to act. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

 

 

 

9.           Termination. The obligations of the Placement Agent and the
Purchasers hereunder and under the Subscription Agreement may be terminated by
the Placement Agent, in its absolute discretion by notice given to the Company
prior to delivery of and payment for the Units if, prior to that time, any of
the events described in Sections 7(j), 7(k) and 7(l) have occurred or if all of
the Purchasers shall decline to purchase the Units for any reason permitted
under this Agreement or the Subscription Agreement.

 

10.          Reimbursement of Placement Agent’s Expenses. See Section 6.

 

11.          Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:

 

(a)          the Placement Agent’s responsibility to the Company is solely
contractual in nature, the Placement Agent has been retained solely to act as
Placement Agent in connection with the Offering and no fiduciary, advisory or
agency relationship between the Company and the Placement Agent has been created
in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Placement Agent has advised or are advising the
Company on other matters;

 

(b)          the price of the Units set forth in this Agreement was established
by the Company following discussions and arms-length negotiations with the
Placement Agent, the Purchasers and the Company is capable of evaluating and
understanding, and understands and accepts, the terms, risks and conditions of
the transactions contemplated by this Agreement;

 

(c)          it has been advised that the Placement Agent and its affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that the Placement Agent has no obligation to
disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and

 

(d)          it waives, to the fullest extent permitted by law, any claims it
may have against the Placement Agent for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Placement Agent shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including stockholders, employees or creditors of
the Company.

 

12.         Successors; Persons Entitled to Benefit of Agreement. This Agreement
shall inure to the benefit of and be binding upon the Placement Agent, the
Company, and their respective successors and assigns. This Agreement shall also
inure to the benefit of the Purchasers, and each of their respective successors
and assigns, which shall be third party beneficiaries hereof. Nothing expressed
or mentioned in this Agreement is intended or shall be construed to give any
person, other than the persons mentioned in the preceding sentences, any legal
or equitable right, remedy or claim under or in respect of this Agreement, or
any provisions herein contained, this Agreement and the Subscription Agreement
and all conditions and provisions hereof being intended to be and being for the
sole and exclusive benefit of such persons and for the benefit of no other
person; except that the representations, warranties, covenants, agreements and
indemnities of the Company contained in this Agreement shall also be for the
benefit of the Placement Agent Indemnified Parties and the indemnities of the
Placement Agent shall be for the benefit of the Company Indemnified Parties. It
is understood that the Placement Agent’s responsibility to the Company is solely
contractual in nature and the Placement Agent does not owe the Company, or any
other party, any fiduciary duty as a result of this Agreement.

 

 

 

 

13.          Survival of Indemnities, Representations, Warranties, etc. The
respective indemnities, covenants, agreements, representations, warranties and
other statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement and the
Subscription Agreement, shall remain in full force and effect, regardless of any
investigation made by or on behalf of the Placement Agent, the Company, the
Purchasers or any person controlling any of them and shall survive delivery of
and payment for the Units. Notwithstanding any termination of this Agreement,
including without limitation any termination pursuant to Sections 9 or 10, the
indemnity and contribution agreements contained in Section 8 shall not terminate
and shall remain in full force and effect at all times.

 

14.          Notices. All statements, requests, notices and agreements hereunder
shall be in writing, and:

 

(a)          if to the Placement Agent, shall be delivered or sent by certified
mail with return receipt, overnight courier or facsimile transmission with
transmission confirmation to Oppenheimer & Co. Inc., 85 Broad Street, 23rd
Floor, New York, New York 10004, Attention: Stuart Barich, Fax: (212) 885-4913,
with a copy, which shall not constitute notice, to Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C., 666 Third Avenue, New York, New York 10017, Attention:
Ivan K. Blumenthal, Esq., Fax: (212) 983-3115; and

 

(b)          if to the Company, shall be delivered or sent by certified mail
with return receipt, overnight courier, or facsimile transmission with
transmission confirmation to Northwest Biotherapeutics, Inc., 4800 Montgomery
Lane, Suite 800, Bethesda, Maryland 20814, Attention: Chief Executive Officer,
Fax: (240) 627-4121, with a copy, which shall not constitute notice, to Wyrick
Robbins Yates & Pontoon LLP, The Summit, 4101 Lake Boone Trail, Suite 300,
Raleigh, North Carolina 27607, Attention: Alexander M. Donaldson, Esq., Fax:
(919) 781-4865.

 

15.         Definition of Certain Terms. For purposes of this Agreement, (a)
“business day” means any day on which The NASDAQ Stock Market LLC is open for
trading and (b) “subsidiary” has the meaning set forth in Rule 405 of the Rules
and Regulations.

 

 

 

 

16.         Governing Law, Agent for Service and Jurisdiction. This Agreement
shall be governed by and construed in accordance with the laws of the State of
New York, including without limitation Section 5-1401 of the New York General
Obligations Law. No legal proceeding may be commenced, prosecuted or continued
in any court other than the courts of the State of New York located in the City
and County of New York or in the United States District Court for the Southern
District of New York, which courts shall have jurisdiction over the adjudication
of such matters, and the Company and the Placement Agent each hereby consent to
the jurisdiction of such courts and personal service with respect thereto. The
Company and the Placement Agent each hereby consent to personal jurisdiction,
service and venue in any court in which any legal proceeding arising out of or
in any way relating to this Agreement is brought by any third party against the
Company or the Placement Agent. The Company and the Placement Agent each hereby
waive all right to trial by jury in any legal proceeding (whether based upon
contract, tort or otherwise) in any way arising out of or relating to this
Agreement. The Company agrees that a final judgment in any such legal proceeding
brought in any such court shall be conclusive and binding upon the Company and
the Placement Agent and may be enforced in any other courts in the jurisdiction
of which the Company is or may be subject, by suit upon such judgment.

 

17.         Placement Agent’s Information. The parties hereto acknowledge and
agree that, for all purposes of this Agreement, the Placement Agent’s
Information consists solely of the following information in the Prospectus
Supplement: (i) the fifth paragraph on the front cover page concerning the terms
of the offering by the Placement Agent; and (ii) the statements concerning the
Placement Agent contained in the first paragraph under the heading “Plan of
Distribution.”

 

18.         Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph, clause or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph, clause or provision
hereof. If any section, paragraph, clause or provision of this Agreement is for
any reason determined to be invalid or unenforceable, there shall be deemed to
be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

19.         General. This Agreement and the Subscription Agreement constitute
the entire agreement of the parties to this Agreement and supersedes all prior
written or oral and all contemporaneous oral agreements, understandings and
negotiations with respect to the subject matter hereof, including, without
limitation, the letter agreement between the Company and the Placement Agent
dated July 7, 2013. In this Agreement, the masculine, feminine and neuter
genders and the singular and the plural include one another. The section
headings in this Agreement are for the convenience of the parties only and will
not affect the construction or interpretation of this Agreement. This Agreement
may be amended or modified, and the observance of any term of this Agreement may
be waived, only by a writing signed by the Company and the Placement Agent.

 

20.         Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument and such signatures
may be delivered by facsimile.

 

 

 

 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.

 

  Very truly yours,       NORTHWEST BIOTHERAPEUTICS, INC.       By: /s/ Linda F.
Powers     Name: Linda F. Powers     Title: CEO

 

Accepted as of the date
first above written:

 

OPPENHEIMER & CO. INC.


 

By: /s/ Douglas Cameron     Name: Douglas Cameron     Title: Managing Director  

  

 

 

